DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 6/10/2019 were accepted.


Claim Objections
Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
The response filed on 12/3/2020 has been entered and made of record. Claims 1, 16, and 31 are amended. Claims 1-35 are pending.
Previous rejections to claims 1-35 have been removed and new rejections have been made as necessitated by amendments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-11, 13, 16-18, 20-26, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al (US 20030014442 A1; filed 7/5/2002) in view of Duo (Duò, Matteo. “If I Update My WordPress Theme/Plugin, Will I Lose All My Customizations?” Codeable, 31 July 2018, codeable.io/updating-wordpress-theme-plugin-without-losing-customization.) and WordPress (“Child Themes (Twentyseventeen).” Make WordPress Training, 31 May 2017, make.wordpress.org/training/handbook/lesson-plans/theme-school/child-themes/child-themes-twentyseventeen/#why-use-a-child-theme.).
Note: The Wordpress citation merely provides additional details regarding the child themes as described by Duo.


 1. A computer-implemented method comprising: receiving, at an e-commerce platform (Shiigi, paragraph 37: “the invention may be similarly used for Web applications … for e-commerce enterprise applications”), a change request that results in a master configuration change for rendering page data, wherein the master configuration change results in a change from a first master configuration to a second master configuration… (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages.” Examiner is interpreting the master template 30 as the first master configuration, and the template extension 32 as the second master configuration); determining, by an override resolution engine,… data of the first master configuration that can carry over to the second master configuration; and applying, by the override resolution engine, the determined override data to the second master configuration (Shiigi, paragraph 51: “In Step 2, the Template Extension 32 inherits the structure of the Master Template 30 but includes three changes” The inherited features from the master template 30 are being interpreted as the override data from the first master configuration, while the changes from the template extension 32 are changes brought about by the selection of the second master configuration).
However, Shiigi does not disclose identifying override data of the first master configuration; determining, by an override resolution engine, the override data of the first master configuration that can carry over to the second master configuration.
Yet, Duo teaches identifying override data of the first master configuration; determining, by an override resolution engine, the override data of the first master configuration that can carry over to the second master configuration (Duo, Updating WordPress websites with theme customizations: “When a new update is rolled out… you can safely upgrade your parent theme and keep taking advantage of all the customizations bundled with your child theme.” Examiner is interpreting the first master 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo such that some data can be maintained when the template or theme is changed. This would have enabled the invention to maintain a user’s custom settings whenever an update is required or a change is made (Duo, paragraph 1: “Are you worried that some update might wipe out all your freshly deployed new features from your custom plugin?”).

With regards to claim 2, which depends on claim 1, Shiigi discloses wherein the change request is a request to change an online store theme from a first theme to a second theme (Shiigi, paragraph 39: “Templates (including a master template and extensions) are structural elements that define the visual and programmatic structure of a webpage or set of webpages for a particular Web site application, by specifying the formatting of the webpages and the content objects that will appear or be used on the webpages.”).

With regards to claim 3, which depends on claim 1, Shiigi discloses wherein the change request is a request to change a theme master from a first theme master to a second theme master (Shiigi, paragraph 39: “Templates (including a master template and extensions) are structural elements that define the visual and programmatic structure of a webpage or set of webpages for a particular Web site application, by specifying the formatting of the webpages and the content objects that will appear or be used on the webpages.”).


With regards to claim 5, which depends on claim 1, Shiigi discloses wherein the override data is the result of a change to the first master configuration (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein need to be changed, a template can be changed once or overridden in an extension, and the change will be inherited in any subsequent extensions or documents. If an object in a webpage needs to be changed (for example to reflect a change in the HTML standard), the object is changed only once and the change will automatically be reflected (incorporated) everywhere the object is used”).

With regards to claim 6, which depends on claim 5, Shiigi discloses wherein the change to the first master configuration is an added data element (Shiigi, paragraph 119: “The Object Model supports inheritance, overriding of objects between templates, and granular customization at the extended levels of the template hierarchy so that an unlimited span of webpage designs can be implemented by changing existing templates or adding template extensions, content objects, and resources, instead of the conventional practices of changing a coded webpage manually or building new ones from scratch”).

With regards to claim 7, which depends on claim 5, Shiigi discloses the change to the first master configuration (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein need to be changed, a template can be changed once or overridden in an extension, and the change will be inherited in any subsequent extensions or documents. If an object in a webpage needs to be changed (for example to reflect a change in the HTML standard), the object is changed only once and the change will automatically be reflected (incorporated) everywhere the object is used”).
However, Shiigi does not discloses wherein the change … is a removal of a data element. 
wherein the change … is a removal of a data element (Wordpress, Adding new Templates: “Let’s say you want to add a new Template without a sidebar” Exercises: “Make a new template for the home page with no sidebar.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that some data can be maintained when the template or theme is changed, such as the removal of an element. This would have enabled the invention to maintain a user’s custom settings whenever an update is required or a change is made (Duo, paragraph 1: “Are you worried that some update might wipe out all your freshly deployed new features from your custom plugin?”).

With regards to claim 8, which depends on claim 5, Shiigi discloses the change to the first master configuration (Shiigi, paragraph 53: “If the format or structure of a webpage or the objects contained therein need to be changed, a template can be changed once or overridden in an extension, and the change will be inherited in any subsequent extensions or documents. If an object in a webpage needs to be changed (for example to reflect a change in the HTML standard), the object is changed only once and the change will automatically be reflected (incorporated) everywhere the object is used”).
However, Shiigi does not disclose wherein the change … is a reordering of at least one data element of a plurality of data elements. 
Duo/Wordpress teaches wherein the change … is a reordering of at least one data element of a plurality of data elements (Wordpress, Overriding the Parent Theme’s CSS: “The Child Theme’s style.css file will override any styles in the Parent Theme’s style.css file that have the same selectors.” Since only a single element is being “reordered”, examiner is interpreting a rearrangement of the presentation of the element via the child theme’s css as sufficient to teach the limitation).

 

With regards to claim 9, which depends on claim 5, Shiigi discloses wherein the override data is represented by a master override model that captures an intent of the change to the first master configuration (Shiigi, paragraphs 8-9: “(a) defining a template for an intended document which specifies aspects of structure and content that the intended document is to have; (b) defining at least one template extension for the intended document in a hierarchy with the template which specifies other aspects of structure and other content that the intended document is to have, wherein the template extension inherits the structure and content specified in the template”; examiner is interpreting the desired aspects of the document as the captured intent of the changes to the master template).

With regards to claim 10, which depends on claim 5, Shiigi discloses wherein the override data comprises a plurality of changes to the first master configuration, wherein the override resolution engine applies a weighting to determine an order for rules application with respect to the plurality of changes (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages.” Note: The “weighting” could be interpreted as a .


With regards to claim 11, which depends on claim 1, Shiigi does not disclose determining a modifying characteristic of the override data; and applying a resolution rule to rendering the page data based on the second master configuration and the modifying characteristic (Shiigi, paragraph 50: “An example of template definition is shown in FIG. 3, illustrating how inheritance, overriding of objects between templates, and customization at extended levels of the template hierarchy can be used to produce diverse webpages”).

With regards to claim 13, which depends on claim 11, Shiigi discloses wherein the modifying characteristic is a placement characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the placement characteristic (Shiigi, abstract: “Extensions descend from either a template or another extension, and can expand upon the number of tags specified in a parent, add additional formatting to the layout, and/or refine the definition of tags that already exist in the inheritance hierarchy”; Shiigi, Fig 3 shows overridden objects such as 36C’ among the plurality of objects; The resolution rules determine which version of the object is placed (36C or 36C’) and the placement characteristics could be interpreted as the formatting in the layout or another overridden feature of the object as disclosed in Shiigi).

Claims 16-18, 20-26, 28 recite substantially similar limitations to claims 1-3, 5-11, and 13 respectively and are thus rejected along the same rationales.

Claim 31 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

With regards to claim 32, which depends on claim 31, Shiigi discloses wherein the result is display of an online store based on the second master configuration (Shiigi, paragraph 17: “The object tags are replaced by content objects when the template is rendered into a web page”; paragraph 37: “the invention may be similarly used for Web applications developed in the .NET development environment offered by Microsoft Corp., Redmond, Wash., for e-commerce enterprise applications”).






Claims 4, 12, 15, 19, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al in view of Duo, and further in view of Adobe (“InDesign Help / Master pages”; Adobe; <https://helpx.adobe.com/indesign/using/master-pages.html>; published Feb. 19, 2014). 

With regards to claim 4, which depends on claim 1, Shiigi does not disclose wherein the change request is a request to change a page master from a first page master to a second page master.
However, Adobe teaches wherein the change request is a request to change a page master from a first page master to a second page master (Adobe, Base on master on another: “You can create a master variation that is based on and updates with another master (called the parent master) within the same document. The master spreads based on the parent master are called child masters. For example, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Adobe such that the master template, or page master, can be changed to a second master. This would have allowed the user to “override parent master items on a child master to create variations on a master… This is a powerful way to keep a consistent yet varied design up to date.” (Adobe, Base on master on another).

With regards to claim 12, which depends on claim 11, Shiigi does not disclose wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic.
However, Adobe teaches wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic (Adobe, Override or detach master items: “Overriding a master item puts a copy of it on the document page without breaking its association with the master page… Attributes you can override for a master page object include strokes, fills, contents of a frame, and any transformations (such as rotating, scaling, shearing, or resizing), corner options, text frame options, lock state, transparency, and object effects.” Since “type characteristic” isn’t really properly defined, examiner can interpret the objects that have been overwritten as a type of object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Adobe such that content of the master template 

With regards to claim 15, which depends on claim 13, Shiigi discloses wherein the placement is determined by an ordered position of the at least one element of the plurality of page data elements (Shiigi, Fig 3 shows an example placement of assigned and overridden objects. The “ordered position” could refer to the set positions of the objects in the templates, or could also be interpreted as how the tags in the master tag list are ordered – see paragraphs 18 and 83-84).

Claims 19, 27, and 30 recite substantially similar limitations to claims 4, 12, and 15 respectively and are thus rejected along the same rationales.


 Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al in view of Duo, and further in view of Farouki et al (US20160092404A1; filed 9/30/2014).

With regards to claim 33, which depends on claim 32, Shiigi does not disclose yet Farouki et al teaches the graphical user interface further comprising a feedback input for providing corrections to the rendering of the page data (Farouki, abstract: “obtaining and processing intent-based feedback… The feedback may include overriding feedback that overrides the intent interpretation used in the layout, and/or intent feedback that changes or adds more intent data for the content data.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the merchant can 

	With regards to claim 34, which depends on claim 31, Shiigi does not disclose yet Farouki teaches the graphical user interface further displaying a confidence score associated with rendering the page data based on the second master configuration (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the invention provides a score for the quality of the templates. This would have enabled the invention to compare the scores of multiple candidate layouts to determine the layout that is best suited for rendering to the user (Farouki, paragraph 97: “the candidate layout 304 having the highest score may be selected as the layout 304 for the content data 114, and stored in the layout-ready view model 216 along with the content data 114 for rendering”).

With regards to claim 35, which depends on claim 31, Shiigi does not disclose yet Farouki teaches the graphical user interface further displaying a ranking of pages based on the second master configuration (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
.




Response to Arguments

Applicant’s arguments with respect to claims 1, 16, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant that the amendments overcome the previous rejection over Shiigi, however has added new rejections above over Shiigi in view of Duo/Wordpress. See the above rejection to claim 1 for further details.

Applicant’s arguments with respect to claims 7-8 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant traversed these 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nauerz et al (US 20120079400 A1): Takes user preferences for an interface, and enables the reordering of content and rendering according to the preference data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178